DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1-2, & 5-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kusakabe et al. (Crystallization of hydroxyapatite…, 2017, hereinafter Kusakabe), Regarding claim 1, 	
A method for preparing a ceramic molded body for sintering which is molded by pressing a raw material powder containing a ceramic powder and a thermoplastic resin 5having a glass transition temperature higher than room temperature into a predetermined shape, the method comprising the steps of: 
molding an uniaxially press-molded body by uniaxially pressing the raw material powder into a predetermined shape, or filling the raw material powder into a rubber die; 
molding a first-stage press-molded body by isostatic pressing the uniaxially 10press-molded body or the rubber die with the raw material powder at a temperature lower than a glass transition temperature of the thermoplastic resin as first-stage isostatic press molding; and 
molding a ceramic molded body by warm isostatic pressing (WIP) the first-stage press-molded body with heating its body up to a temperature equal to or higher than the glass 15transition temperature of the thermoplastic resin as second-stage isostatic press molding.
Kusakabe teaches the following:
, b.) & c.) (Pg. 487, Introduction, Col. 2, ¶2, lines 23-End) teaches that the material utilized comprised poly(vinyl alcohol) to clarify the effects of the phosphate groups on the crystallization of hydroxyapatite (HAP). (Abstract) teaches that . The hybrid powder was first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) and warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens for three-point bending test.
& c.) (Pg. 488, Introduction, ¶1) teaches that the employed WIP was above the glass transition temperature of the organic component as a means of effectively densifying hybrid powders to obtain test specimens for three-point bending test. (Pg. 489, Mechanical Properties of PPVA-HAP Hybrid, ¶1) teaches that the glass transition temperature of PVA were reported to be 74 °C. 
Regarding claim 2, 	
Wherein the first-stage isostatic press molding is cold isostatic press (CIP) molding.
Kusakabe teaches the following:
(2.5 Test Specimens of PPVA-HAP Hybrids for Three-Point Bending Test) teaches that the samples were compacted by cold isostatic pressing (CIP) at 245 MPa, followed by warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa for 5 min to obtain test specimens with dimensions of 3.5 mm × 5 mm × 12 mm.
Regarding claim 5, 	
Wherein the thermoplastic resin has a glass transition temperature higher than room temperature and lower than a boiling point of a 30pressing medium in WIP molding.
Kusakabe teaches the following:
(Pg. 489, Mechanical Properties of PPVA-HAP Hybrid, ¶1) teaches that the glass transition temperature (Tg) of PVA were reported to be 74 °C. (2.5 Test Specimens of PPVA-HAP Hybrids for Three-Point Bending Test) teaches that the samples were warm isostatic pressing (WIP) at 120 °C. As such, the Tg is 74 °C which understood to be above room temperature (25 °C), and be below boiling point of a 30pressing medium (oil) of 120 °C.
Regarding claim 6,
Wherein the thermoplastic resin is at least one selected from the group consisting of polyvinyl alcohol, polyvinyl acetate, a copolymer of polyvinyl alcohol and polyvinyl acetate, methyl cellulose, ethyl cellulose, polyvinyl butyral, polyvinyl propionate, and a copolymer of polyvinyl alcohol and polyvinyl propionate.
Kusakabe teaches the following:
(Pg. 487, Introduction, Col. 2, ¶2, lines 23-End) teaches that the material utilized comprised poly(vinyl alcohol) (PVA) to clarify the effects of the phosphate groups on the crystallization of hydroxyapatite (HAP). As such the thermoplastic reason is understood to be polyvinyl alcohol.
B.) Claim(s) 1, 4 & 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Matsushima et al. (US-2017/0,174,574, hereinafter Matsushima) as evidenced by Dhaliwal et al. (The Characterization of Polyvinyl Butyral by Thermal Analysis, 2002, hereinafter Dhaliwal)
Regarding Claim 1,
A method for preparing a ceramic molded body for sintering which is molded by pressing a raw material powder containing a ceramic powder and a thermoplastic resin 5having a glass transition temperature higher than room temperature into a predetermined shape, the method comprising the steps of: 
molding an uniaxially press-molded body by uniaxially pressing the raw material powder into a predetermined shape, or filling the raw material powder into a rubber die; 
molding a first-stage press-molded body by isostatic pressing the uniaxially 10press-molded body or the rubber die with the raw material powder at a temperature lower than a glass transition temperature of the thermoplastic resin as first-stage isostatic press molding; and 
molding a ceramic molded body by warm isostatic pressing (WIP) the first-stage press-molded body with heating its body up to a temperature equal to or higher than the glass 15transition temperature of the thermoplastic resin as second-stage isostatic press molding.
Matsushima teaches the following:
([0042]) teaches that plate-like alumina, fine alumina and polyvinyl butyral (PVB) are mixed together to form a slurry. ([0031]) teaches that the use of a mixture of a plate-like alumina powder and a fine alumina powder facilitates the orientation of plate-like particles during forming (e.g., tape casting, extrusion molding, casting, injection molding, or uniaxial press-forming.
([0042]) teaches that the stacked circles were placed on an Al plate having a thickness of 10 mm and were vacuum-packed by placing them in a package and evacuating the package. Where the vacuum-packing acts as applicant’s cold isostatic pressing.
([0042]) teaches that the vacuum package was then hydrostatically pressed in warm water at 85° C. under a pressure of 100 kgf/cm2 to obtain a circular compact. Highlighting, from Dhaliwal (Table 4) shows that polyvinyl butyral without plasticizers has a glass 15transition temperature (Tg) in the range of 70-75 °C with the addition of plasticizers lowering the (Tg) of the PVB.
Regarding claim 4, 	
Wherein a pressing medium in the WIP molding is water or oil.
Matsushima teaches the following:
([0042]) teaches that the vacuum package was then hydrostatically pressed in warm water at 85° C. under a pressure of 100 kgf/cm2 to obtain a circular compact.
Regarding claim 6,
Wherein the thermoplastic resin is at least one selected from the group consisting of polyvinyl alcohol, polyvinyl acetate, a copolymer of polyvinyl alcohol and polyvinyl acetate, methyl cellulose, ethyl cellulose, polyvinyl butyral, polyvinyl propionate, and a copolymer of polyvinyl alcohol and polyvinyl propionate.
Matsushima teaches the following:
([0042]) teaches that plate-like alumina, fine alumina and polyvinyl butyral (PVB) are mixed together to form a slurry.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusakabe et al. (Crystallization of hydroxyapatite…, 2017, hereinafter Kusakabe),
Regarding claim 3, 	
Wherein after molding the first-stage press-molded body, heating of the first-stage press-molded body is started while a first-stage isostatic pressing state is maintaining and subsequently WIP molding is performed as the second-stage isostatic press molding.
Kusakabe teaches the following:
(Abstract) teaches that the hybrid powder was first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) and warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens for three-point bending test. Highlighting, that the case rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes, see (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
C.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusakabe et al. (Crystallization of hydroxyapatite…, 2017, hereinafter Kusakabe) as evidenced by Nikkiso (Warm Isostatic Press (WIP), 2017, hereinafter Nikkiso)Regarding claim 4, 	
Wherein a pressing medium in the WIP molding is water or oil.
Regarding Claim 4, Kusakabe teaches the entirety of claim 1, including forming a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder is first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated. Kusakabe is silent on what medium is utilized at the pressing temperature. In analogous art for a warm isostatic press (WIP) system that utilizes different types of pressure mediums, Nikkiso suggests details regarding operating mediums and temperatures that may be implemented for warm isostatic pressing (WIP), and in this regard Nikkiso teaches the following:
 (Standard specifications) teaches that the maximum working temperature will depend on the medium utilized. Highlighting, that the two maximum working temperatures medium listed are Water at 90 °C and Oil at 120 °C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing an optimized warm isostatic pressing medium comprising oil or water, as taught by Nikkiso. Highlighting, implementation of an optimized warm isostatic pressing medium comprising oil or water allows for tailoring the maximum working temperature for warm isostatic pressing (WIP), (Standard specifications). Alternatively, and/or additionally, the choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

D.) Claim(s) 7-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusakabe et al. (Crystallization of hydroxyapatite…, 2017, hereinafter Kusakabe) and in further view of Masanori Ikari (EP-3,524,586, hereinafter Ikari)
Regarding claim 7, 	
Wherein the uniaxially press-molded body is molded using granules formed by spray-drying the raw material powder or the granules are filled into the rubber die, and thereafter the first-stage isostatic press molding is performed.
Regarding Claim 7, Kusakabe teaches the entirety of claim 1, including forming a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder is first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated. Kusakabe is silent on the uniaxially press-molded body is molded using granules formed by spray-drying the raw material powder. In analogous art for a uniaxial pressed powder that comprises a ceramic and binder, the uniaxial pressed powder is subjected to cold isostatic pressing, followed by processing, Ikari suggests details regarding uniaxially press-molding granules formed by spray-drying the raw material powder, and in this regard Ikari teaches the following:
([0043]) teaches that the particle shape of the starting raw material is not particularly limited. For example, particles of angular, spherical and plate shape are advantageously used. Even a powder of secondary agglomerates may be effectively used, and a granular powder obtained by granulating treatment such as spray drying may also be effectively used. The method for preparing the starting raw material is not particularly limited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing a granular powder obtained by granulating treatment such as spray drying for the uniaxially pressed powder, as taught by Ikari. Highlighting, implementation of a granular powder obtained by granulating treatment such as spray drying for the uniaxially pressed powder provides a means for tailoring the particle shape of the starting raw material, ([0043]). Alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

Regarding claim 8, 	
The method comprising the steps of sintering a ceramic molded body prepared by the method for preparing a ceramic molded body for sintering according to claim 1 and further hot isostatic pressing (HIP) the sintered ceramic molded body.
Regarding Claim 8, Kusakabe teaches the above mentioned for claim 1 & 7. Kusakabe is silent on sintering the ceramic molded body and hot isostatic pressing (HIP) the sintered ceramic molded body. In analogous art as applied in claim 7, Ikari suggests details regarding sintering and hot isostatic pressing (HIP) the sintered body, and in this regard Ikari teaches the following:
([0060]) teaches that conventional sintering step may be advantageously utilized. Specifically, a heat sintering step such as by resistance heating or induction heating may be advantageously utilized. ([0065]) teaches that the step of hot isostatic pressing (HIP) may be added at the end of the sintering step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By implementing a sintering and HIP step, as taught by Ikari. Highlighting, implementation of a sintering step provides a means for consolidating (densifying) the powder, ([0061]) and implementation of HIP stage allows for improving the transparency (density) of the article fabricated, ([0066]), respectively. 
Regarding claim 9, 	
Further comprising the step of degreasing the ceramic molded body before sintering.
Regarding Claim 9, Kusakabe teaches the above mentioned for claim 1 & 7-8. Kusakabe is silent on degreasing the ceramic molded body before sintering. In analogous art as applied in claim 7-8, Ikari suggests details regarding degreasing the ceramic molded body before sintering, and in this regard Ikari teaches the following:
([0059]) teaches that a conventional binder burnout step may be advantageously utilized. Specifically, a heating binder burnout step in a heating oven is possible. Although the type of atmosphere gas is not particularly limited, air, oxygen or an inert gas in admixture with oxygen may be utilized. Since the compact is oxide, the oxygen atmosphere is most preferred. Where the binder burnout is understood to act as applicant’s degreasing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing a binder burnout stage in processing of the molded ceramic body, as taught by Ikari. Highlighting implementation of a binder burnout stage in processing of the molded ceramic body allows for drying the compact, (Pg. 11, [0080], lines 5-6). Alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 10,
Further comprising the step of annealing the HIP treated body after the HIP treating.
Regarding Claim 10, Kusakabe teaches the above mentioned for claim 1 & 7-9. Kusakabe is silent on annealing the HIP treated body. In analogous art as applied in claim 7-9, Ikari suggests details regarding annealing the HIP treated body, and in this regard Ikari teaches the following:
([0069]) teaches that the resulting transparent sintered body may give a pale gray appearance as a result of oxygen defects forming after the completion of the HIP treatment. In such cases, annealing treatment is preferably carried out at or below the HIP treatment temperature, for example, at 800 to 1,500°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By implementing an annealing stage after HIP treating the ceramic body, as taught by Ikari. Highlighting, implementation of a annealing stage after HIP treating the ceramic body allows for removing any pale gray appearance as a result of oxygen defects formed after HIP, ([0069]). Alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).E.) Claim(s) 7-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusakabe et al. (Crystallization of hydroxyapatite…, 2017, hereinafter Kusakabe) and in further view of Yabuta et al. (US-2017/0,373,244, hereinafter Yabuta)
Regarding claim 7, 	
Wherein the uniaxially press-molded body is molded using granules formed by spray-drying the raw material powder or the granules are filled into the rubber die, and thereafter the first-stage isostatic press molding is performed.
Regarding Claim 7, Kusakabe teaches the entirety of claim 1, including forming a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder is first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated. Kusakabe is silent on the uniaxially press-molded body is molded using granules formed by spray-drying the raw material powder. In analogous art for a ceramic and binder system, ([0104]) that is uniaxially pressed ([0106]), degreased and sintered followed by HIP, Yabuta suggests details regarding molding using granules formed by spray-drying the raw material powder, and in this regard Yabuta teaches the following:
([0105]) teaches the most favorable granulation method is a spray drying method from the viewpoint of enabling the grain size of the granulated powder to uniformize.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing spray drying granules that are uniaxially pressed and molded, as taught by Yabuta. Highlighting, implementation of spray drying granules that are uniaxially pressed and molded allows for enabling the grain size of the granulated powder to uniform, ([0105]). Alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 8, 	
The method comprising the steps of sintering a ceramic molded body prepared by the method for preparing a ceramic molded body for sintering according to claim 1 and further hot isostatic pressing (HIP) the sintered ceramic molded body.
Regarding Claim 8, Kusakabe teaches the above mentioned for claim 1 & 7. Kusakabe is silent on sintering the ceramic molded body and hot isostatic pressing (HIP) the sintered ceramic molded body. In analogous art as applied in claim 7, Yabuta suggests details regarding sintering and hot isostatic pressing (HIP) the sintered body, and in this regard Yabuta teaches the following:
([0108]) teaches that no particular limitation is imposed on a method for sintering the piezoelectric ceramic according to the present invention. As examples of the sintering method, there are mentioned sintering using an electric furnace, sintering using a gas furnace, electric heating method, microwave sintering method, millimeter wave sintering method and HIP (hot isostatic pressing).  ([0111]) teaches that a sintering method such as a two-step sintering method may also be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing sintering and/or HIP as processing steps, as taught by Yabuta. Highlighting, implementation of a sintering and/or HIP as processing steps allows for compounds each react to sufficiently generate crystals, (crystallization / increase in density), ([0109]). Alternatively, and/or
the rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C). Furthermore, alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 9, 	
Further comprising the step of degreasing the ceramic molded body before sintering.
Regarding Claim 9, Kusakabe teaches the above mentioned for claim 1 & 7-8. Kusakabe is silent on degreasing the ceramic molded body before sintering. In analogous art as applied in claim 7-8, Yabuta suggests details regarding degreasing the ceramic molded body before sintering, and in this regard Yabuta teaches the following:
([0205]) teaches after press molding, the resultant molded article was put into an atmosphere-variable electric furnace and first heated and held at 600° C. under an air atmosphere. Next, the temperature was further raised to 1,350° C. Where the first first heat treatment a 600° C. is understood to act as applicant’s degreasing step, and the second processing step at 1,350° C is understood to act as the applicant’s sintering step. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing a degreasing step prior to the sintering of the fabricated article, as taught by Yabuta, as a means for removing binder, due to the fact it would amount to nothing more than a use of a known processing step, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Yabuta.Regarding claim 10,
Further comprising the step of annealing the HIP treated body after the HIP treating.
Regarding Claim 10, Kusakabe teaches the above mentioned for claim 1 & 7-9. Kusakabe is silent on annealing the HIP treated body. In analogous art as applied in claim 7-9, Yabuta suggests details regarding annealing the HIP treated body, and in this regard Yabuta teaches the following:
([0112]) teaches that After the ceramic is polished, it is favorably subjected to a heat treatment at a temperature of 1,000° C. or more. When the ceramic is mechanically polished, residual stress is generated in the interior of the ceramic. However, the residual stress is relaxed by conducting the heat treatment at 1,000° C. or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing an annealing step on the HIP treated body, as taught by Yabuta. Highlighting, implementation of an annealing step on the HIP treated body provides a means for removing residual stress that may be generated in the interior of the ceramic, ([0112]).
F.) Claim(s) 8-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusakabe et al. (Crystallization of hydroxyapatite…, 2017, hereinafter Kusakabe) and in further view of Loureiro et al. (US-2007/0237,668, hereinafter Loureiro)Regarding claim 8, 	
The method comprising the steps of sintering a ceramic molded body prepared by the method for preparing a ceramic molded body for sintering according to claim 1 and further hot isostatic pressing (HIP) the sintered ceramic molded body.
Regarding Claim 8, Kusakabe teaches the entirety of claim 1, including forming a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder is first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated. Kusakabe is silent on for sintering the ceramic molded body and hot isostatic pressing (HIP) the sintered ceramic molded body. In analogous art for a method that utilizes a ceramic and binder mixture that is uniaxially cold pressed, and/or uniaxially hot pressed, ([0040]), followed by further processing, Loureiro teaches details regarding implementing a step of sintering the ceramic molded body and hot isostatic pressing (HIP) the sintered ceramic molded body, and in this regard Loureiro teaches the following:
([0021]) teaches that Heating can be accomplished by any means suitable for the purposes described herein, such as induction heating, microwave heating, spark plasma sintering (SPS), pulsed electric current sintering (PECS), convection ovens, radiant heaters and the like. ([0034]) teaches that Uniaxial Pressing (UP): Uni-axial pressing is a standard ceramic fabrication technique used to densify powders into solid parts, wherein pressure is applied in one direction, often with a hydraulic press. The uniaxial pressing can be cold (CUP) or warm uniaxial pressing (WUP), or hot pressing. In WUP, a CUP die is heated before and during the application of pressure. With ([0037]) noting that Hot Pressing can be used alternatively, or in combination with any of the previously described process steps, the powder may be hot pressed through the application of external pressure at an elevated temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing a sintering step on the molded body followed by hot isostatic pressing (HIP) the sintered molded body, as taught by Loureiro. Highlighting, implementation of sintering step on the molded body followed by hot isostatic pressing (HIP) the sintered molded body provides a means for increasing the compaction (density) of the article fabricated, ([0037]). Alternatively, and/or the rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C). Furthermore, alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 9, 	
Further comprising the step of degreasing the ceramic molded body before sintering.
Regarding Claim 9, Kusakabe teaches the above mentioned for claim 1 & 8. Kusakabe is silent on degreasing the ceramic molded body before sintering. In analogous art as applied in claim 8, Loureiro suggests details regarding degreasing the ceramic molded body before sintering, and in this regard Loureiro teaches the following:
([0020]) teaches that moreover, the mixture optionally can be pre-treated to remove moisture and/or other volatile impurities, and post-treated, for example, to anneal the resultant sintered scintillator body. ([0041]) teaches that If any grinding aids or compaction aids (lubricants, such as waxes) have been used, an oxidation treatment to remove all organic additives can be employed prior to sintering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing a degreasing step on the ceramic molded body before sintering, as taught by Loureiro. Highlighting, implementation of a degreasing step on the ceramic molded body before sintering provides a means for removing moisture and/or other volatile impurities, ([0020])

Regarding claim 10,
Further comprising the step of annealing the HIP treated body after the HIP treating.
Regarding Claim 10, Kusakabe teaches the above mentioned for claim 1 & 8-9. Kusakabe is silent on annealing the HIP treated body. In analogous art as applied in claim 8-9, Loureiro suggests details regarding annealing the HIP treated body, and in this regard Loureiro teaches the following:
([0020]) teaches that moreover, the mixture optionally can be pre-treated to remove moisture and/or other volatile impurities, and post-treated, for example, to anneal the resultant sintered scintillator body. ([0045]) teaches that anneal the body allows for relaxing the internal mechanical stresses formed during the pressing step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a hybrid powder comprising polyvinyl alcohol (PVA) and hydroxyapatite (HAP). The hybrid powder being first subjected to uniaxial pressing, followed by cold isostatic pressing (CIP) with the warm isostatic pressing (WIP) at 120 °C at pressures of 300–980 MPa, to obtain the specimens fabricated, of Kusakabe. By utilizing an annealing step on the HIP treated body, as taught by Loureiro. Highlighting, implementation of an annealing step on the HIP treated body, provides a means for relaxing and reducing the internal mechanical stresses formed during the pressing step, ([0045])
G.) Claim(s) 7, 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima and in further view of Masanori Ikari (EP-3,524,586, hereinafter Ikari)
Regarding claim 7, 	
Wherein the uniaxially press-molded body is molded using granules formed by spray-drying the raw material powder or the granules are filled into the rubber die, and thereafter the first-stage isostatic press molding is performed.
Regarding Claim 7, Matsushima teaches the eternity of claim 1 including a forming a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water. Matsushima is silent on uniaxially pressing granules formed by spray-drying the raw material powder. In analogous art for a uniaxial pressed powder that comprises a ceramic and binder, the uniaxial pressed powder is subjected to cold isostatic pressing, followed by processing, Ikari suggests details regarding uniaxially press-molding granules formed by spray-drying the raw material powder, and in this regard Ikari teaches the following:
([0043]) teaches that the particle shape of the starting raw material is not particularly limited. For example, particles of angular, spherical and plate shape are advantageously used. Even a powder of secondary agglomerates may be effectively used, and a granular powder obtained by granulating treatment such as spray drying may also be effectively used. The method for preparing the starting raw material is not particularly limited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By utilizing a granular powder obtained by granulating treatment such as spray drying for the uniaxially pressed powder, as taught by Ikari. Highlighting, implementation of a granular powder obtained by granulating treatment such as spray drying for the uniaxially pressed powder provides a means for tailoring the particle shape of the starting raw material, ([0043]). Alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 9, 	
Further comprising the step of degreasing the ceramic molded body before sintering.
Regarding Claim 9, Matsushima teaches the above mentioned for claim 1 & 7. Matsushima is silent on degreasing the ceramic molded body before sintering. In analogous art as applied in claim 7-8, Ikari suggests details regarding degreasing the ceramic molded body before sintering, and in this regard Ikari teaches the following:
([0059]) teaches that a conventional binder burnout step may be advantageously utilized. Specifically, a heating binder burnout step in a heating oven is possible. Although the type of atmosphere gas is not particularly limited, air, oxygen or an inert gas in admixture with oxygen may be utilized. Since the compact is oxide, the oxygen atmosphere is most preferred. Where the binder burnout is understood to act as applicant’s degreasing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By utilizing a binder burnout stage in processing of the molded ceramic body, as taught by Ikari. Highlighting implementation of a binder burnout stage in processing of the molded ceramic body allows for drying the compact, (Pg. 11, [0080], lines 5-6). Alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 10,
Further comprising the step of annealing the HIP treated body after the HIP treating.
Regarding Claim 10, Matsushima teaches the above mentioned for claim 1, 7 & 9. Matsushima is silent on annealing the HIP treated body. In analogous art as applied in claim 7 & 9, Ikari suggests details regarding annealing the HIP treated body, and in this regard Ikari teaches the following:
([0069]) teaches that the resulting transparent sintered body may give a pale gray appearance as a result of oxygen defects forming after the completion of the HIP treatment. In such cases, annealing treatment is preferably carried out at or below the HIP treatment temperature, for example, at 800 to 1,500°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By implementing an annealing stage after HIP treating the ceramic body, as taught by Ikari. Highlighting, implementation of a annealing stage after HIP treating the ceramic body allows for removing any pale gray appearance as a result of oxygen defects formed after HIP, ([0069]). Alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
H.) Claim(s) 7-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima and in further view of Yabuta et al. (US-2017/0,373,244, hereinafter Yabuta)Regarding claim 7, 	
Wherein the uniaxially press-molded body is molded using granules formed by spray-drying the raw material powder or the granules are filled into the rubber die, and thereafter the first-stage isostatic press molding is performed.
Regarding Claim 7, Matsushima teaches the eternity of claim 1 including a forming a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water. Matsushima is silent on uniaxially pressing granules formed by spray-drying the raw material powder. In analogous art for a ceramic and binder system, ([0104]) that is uniaxially pressed ([0106]), degreased and sintered followed by HIP, Yabuta suggests details regarding molding using granules formed by spray-drying the raw material powder, and in this regard Yabuta teaches the following:
([0105]) teaches the most favorable granulation method is a spray drying method from the viewpoint of enabling the grain size of the granulated powder to uniformize.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By utilizing spray drying granules that are uniaxially pressed and molded, as taught by Yabuta. Highlighting, implementation of spray drying granules that are uniaxially pressed and molded allows for enabling the grain size of the granulated powder to uniform, ([0105]). Alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 8, 	
The method comprising the steps of sintering a ceramic molded body prepared by the method for preparing a ceramic molded body for sintering according to claim 1 and further hot isostatic pressing (HIP) the sintered ceramic molded body.
Regarding Claim 8, Matsushima teaches the above mentioned for claim 1 & 7. Matsushima is silent on sintering the ceramic molded body and hot isostatic pressing (HIP) the sintered ceramic molded body. In analogous art as applied in claim 7, Yabuta suggests details regarding sintering and hot isostatic pressing (HIP) the sintered body, and in this regard Yabuta teaches the following:
([0108]) teaches that no particular limitation is imposed on a method for sintering the piezoelectric ceramic according to the present invention. As examples of the sintering method, there are mentioned sintering using an electric furnace, sintering using a gas furnace, electric heating method, microwave sintering method, millimeter wave sintering method and HIP (hot isostatic pressing).  ([0111]) teaches that a sintering method such as a two-step sintering method may also be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By utilizing sintering and/or HIP as processing steps, as taught by Yabuta. Highlighting, implementation of a sintering and/or HIP as processing steps allows for compounds each react to sufficiently generate crystals, (crystallization / increase in density), ([0109]). Alternatively, and/or the rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C). Furthermore, alternatively, and/or additionally the use of known technique to improve similar devices allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 9, 	
Further comprising the step of degreasing the ceramic molded body before sintering.
Regarding Claim 9, Matsushima teaches the above mentioned for claim 1 & 7-8. Matsushima is silent on degreasing the ceramic molded body before sintering. In analogous art as applied in claim 7-8, Yabuta suggests details regarding degreasing the ceramic molded body before sintering, and in this regard Yabuta teaches the following:
([0205]) teaches after press molding, the resultant molded article was put into an atmosphere-variable electric furnace and first heated and held at 600° C. under an air atmosphere. Next, the temperature was further raised to 1,350° C. Where the first heat treatment a 600° C. is understood to act as applicant’s degreasing step, and the second processing step at 1,350° C is understood to act as the applicant’s sintering step. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By utilizing a degreasing step prior to the sintering of the fabricated article, as taught by Yabuta, as a means for removing binder, due to the fact it would amount to nothing more than a use of a known processing step, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Yabuta.
Regarding claim 10,
Further comprising the step of annealing the HIP treated body after the HIP treating.
Regarding Claim 10, Matsushima teaches the above mentioned for claim 1, 7 & 9. Matsushima is silent on annealing the HIP treated body. In analogous art as applied in claim 8-9, Yabuta suggests details regarding annealing the HIP treated body, and in this regard Yabuta teaches the following:
([0112]) teaches that after the piezoelectric ceramic is polished, it is favorably subjected to a heat treatment at a temperature of 1,000° C. or more. When the piezoelectric ceramic is mechanically polished, residual stress is generated in the interior of the piezoelectric ceramic. However, the residual stress is relaxed by conducting the heat treatment at 1,000° C. or more, and the piezoelectric properties of the piezoelectric ceramic are more improved. Where the heat treatment conducted after polishing the sintered ceramic is understood to be an annealing step. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By utilizing an annealing step on the HIP treated body, as taught by Yabuta. Highlighting, implementation of an annealing step on the HIP treated body, provides a means for relaxing and reducing the internal mechanical stresses formed during the polishing step, ([0112])
I.) Claim(s) 8-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima and in further view of Loureiro et al. (US-2007/0,237,668, hereinafter Loureiro)
Regarding claim 8, 	
The method comprising the steps of sintering a ceramic molded body prepared by the method for preparing a ceramic molded body for sintering according to claim 1 and further hot isostatic pressing (HIP) the sintered ceramic molded body.
Regarding Claim 8, Matsushima teaches the eternity of claim 1 including a forming a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water. Matsushima is silent on sintering the ceramic molded body and hot isostatic pressing (HIP) the sintered ceramic molded body. In analogous art as applied in claim 8, Loureiro suggests details regarding degreasing the ceramic molded body before sintering, and in this regard Loureiro teaches the following:
([0020]) teaches that moreover, the mixture optionally can be pre-treated to remove moisture and/or other volatile impurities, and post-treated, for example, to anneal the resultant sintered scintillator body. ([0041]) teaches that If any grinding aids or compaction aids (lubricants, such as waxes) have been used, an oxidation treatment to remove all organic additives can be employed prior to sintering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By utilizing a degreasing step on the ceramic molded body before sintering, as taught by Loureiro. Highlighting, implementation of a degreasing step on the ceramic molded body before sintering provides a means for removing moisture and/or other volatile impurities, ([0020])

Regarding claim 9, 	
Further comprising the step of degreasing the ceramic molded body before sintering.
Regarding Claim 9, Matsushima teaches the above mentioned for claim 1 & 8. Matsushima is silent on degreasing the ceramic molded body before sintering. In analogous art as applied in claim 8, Loureiro suggests details regarding degreasing the ceramic molded body before sintering, and in this regard Loureiro teaches the following:
([0020]) teaches that moreover, the mixture optionally can be pre-treated to remove moisture and/or other volatile impurities, and post-treated, for example, to anneal the resultant sintered scintillator body. ([0041]) teaches that If any grinding aids or compaction aids (lubricants, such as waxes) have been used, an oxidation treatment to remove all organic additives can be employed prior to sintering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By utilizing a degreasing step on the ceramic molded body before sintering, as taught by Loureiro. Highlighting, implementation of a degreasing step on the ceramic molded body before sintering provides a means for removing moisture and/or other volatile impurities, ([0020])

Regarding claim 10,
Further comprising the step of annealing the HIP treated body after the HIP treating.
Regarding Claim 10, Matsushima teaches the above mentioned for claims 8-9. Matsushima is silent on annealing the HIP treated body. In analogous art as applied in claim 8-9, Loureiro suggests details regarding annealing the HIP treated body, and in this regard Loureiro teaches the following:
([0020]) teaches that moreover, the mixture optionally can be pre-treated to remove moisture and/or other volatile impurities, and post-treated, for example, to anneal the resultant sintered scintillator body. ([0045]) teaches that anneal the body allows for relaxing the internal mechanical stresses formed during the pressing step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a powder comprising a ceramic (alumina) and polymer binder (polyvinyl butyral (PVB)) that are mixed together to form a slurry, the slurry is uniaxial press-formed followed by CIP pressed via vacuum-packing and then hydrostatically pressed in warm water, of Matsushima. By utilizing an annealing step on the HIP treated body, as taught by Loureiro. Highlighting, implementation of an annealing step on the HIP treated body, provides a means for relaxing and reducing the internal mechanical stresses formed during the pressing step, ([0045])J.) Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima
Regarding claim 8, 	
The method comprising the steps of sintering a ceramic molded body prepared by the method for preparing a ceramic molded body for sintering according to claim 1 and further hot isostatic pressing (HIP) the sintered ceramic molded body.
Matsushima teaches the following:
([0028]) teaches that During the preparation of the alumina sintered body according to the present invention, which involves sintering alumina by firing, the addition of MgO to alumina before sintering allows it to have a higher density due to the pore-eliminating effect of MgO during sintering. ([0032]) teaches that in TGG, the powder mixture is fired while being pressed (e.g., hot-press firing or HIP firing). The powder mixture may be fired while being pressed after pressureless pre-sintering. Highlighting, while no discrepancies are perceived to exists regarding sintering and hot isostatic pressing (HIP) the sintered ceramic molded body, the case law for rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes, see (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).



	                                                         Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                       

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715